Exhibit 10.5
Execution Version



AREA OF MUTUAL INTEREST AGREEMENT
US 2454886v.10
This Area of Mutual Interest Agreement (as the same may be amended, this
“Agreement”) is entered into on November 25, 2014, to be effective for all
purposes as of the Effective Time, by Occidental Petroleum Corporation, a
Delaware corporation (“OPC”), and California Resources Corporation, a Delaware
corporation (“CRC”).
RECITALS
OPC and CRC are parties to a Separation and Distribution Agreement dated
November 25, 2014 (as the same may be amended, the “SDA”). The SDA contemplates
that OPC and CRC will enter into this Agreement contemporaneous with the
execution of the SDA.
Now, therefore, in and for the same consideration expressed in the SDA, the
sufficiency of which is hereby acknowledged, OPC and CRC agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Certain Defined Terms. The following terms shall have the
meanings indicated below:
“AAA” has the meaning ascribed to such term in Section 3.2.
“AAA Commercial Arbitration Rules” has the meaning ascribed to such term in
Section 3.2(a).
“Acquired Interests” has the meaning ascribed to such term in Section 2.1(e).
“Acquisition Notice” has the meaning ascribed to such term in Section 2.1(a).
“Acquisition Price” has the meaning ascribed to such term in Section 2.1(d).
“Affiliate” means, when used with respect to a specified Person, a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. For the
purpose of this definition, “control” (including with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or other interests, by
contract, agreement, obligation, indenture, instrument, lease, promise,
arrangement, release, warranty, commitment, undertaking or otherwise. For the
avoidance of doubt, after the Distribution, the members of the OPC Group and the
members of the CRC Group shall not be deemed to be under common control for
purposes hereof due solely to the fact that OPC and CRC have common
shareholders.
“AMI” means the United States (excluding the State of California and State and
Federal waters off the coast of the State of California). For the avoidance of
doubt, the AMI includes all depths.
“AMI Interests” means interests in and rights with respect to Hydrocarbons and
Hydrocarbons leases, subleases, fee interests, fee mineral interests, mineral
servitudes, royalties, overriding royalties, production payments, net profits
interests, carried interests, reversionary interests and all other interests of
any kind or character in Hydrocarbons in place and located in or covering any
part of the AMI (collectively, the “Oil and Gas Leases”), together with any and
all other rights, titles and interests in and to any pooled acreage,
communitized acreage or units arising on account of the Oil and Gas Leases
having been pooled, communitized or unitized into such units, including any
arrangement by which the consideration to acquire an Oil and Gas Lease is paid
at the time of signing of such Oil and Gas Lease but such Oil and Gas Lease
becomes effective only after expiration or termination of an existing lease.
“CRC Business Transaction” means a direct or indirect acquisition of AMI
Interests through (a) a consolidation, amalgamation, merger or other business
combination with, or the acquisition of equity or economic interests in, another
Person in which a CRC Person acquires control (as the term “control” is defined
in the definition of the term “Affiliate”) of such Person or (b) an acquisition
by a CRC Person of a group of assets from another Person who is not a CRC
Person.
“CRC Person” means CRC and its Subsidiaries.
“Dispute” has the meaning ascribed to such term in Section 3.1(a).
“Distribution Date” has the meaning ascribed to such term in the SDA.
“Effective Time” means 11:59 p.m., Eastern Time, on November 30, 2014.
“Election Period” has the meaning ascribed to such term in Section 2.1(a).
“GHG Costs” means costs of emissions allowances incurred in order to comply with
the California Global Warming Solutions Act of 2006.
“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.
“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith (whether in liquid or gaseous form), or any combination
thereof, and any minerals produced in association therewith.
“OPC Person” means OPC and its Affiliates. For purposes of this definition, as
of the Distribution Date none of CRC or its Affiliates shall constitute an OPC
Person.
“Option” has the meaning ascribed to such term in Section 2.1(a).
“Party” or “Parties” means each of (or collectively) OPC and CRC.
“Person” “means an individual, a general or limited partnership, a corporation,
a trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.
“Post-Acquisition Period” has the meaning ascribed to such term in Section
2.1(d).
“Property Taxes” means all federal, state or local taxes, assessments, levies or
other charges, which are imposed upon the AMI Interests, including ad valorem,
property, documentary or stamp, as well as any interest, penalties and fines
assessed or due in respect of any such taxes, whether disputed or not.
“Revocation Notice” has the meaning ascribed to such term in Section 2.1(c).
“Revocation Period” has the meaning ascribed to such term in Section 2.1(c).
“Severance Taxes” means all federal, state or local taxes, assessments, levies
or other charges, which are imposed upon production from the AMI Interests,
including excise taxes on production, severance or gross production, as well as
any interest, penalties and fines assessed or due in respect of any such taxes,
whether disputed or not.
“Subsidiary” means, when used with respect to a specified Person, a Person that,
directly or indirectly, through one or more intermediaries, is controlled by
such specified Person (using the correlative meaning of the term “control” as
defined in the definition of the term “Affiliate”).


ARTICLE II    
AMI OPTION

Section 2.1    Acquisition of Option Acreage.
(a)    If, during the period commencing as of the Distribution Date and ending
on fifth (5th) anniversary of the Distribution Date, any CRC Person, directly or
indirectly, acquires any AMI Interest, then CRC will provide written notice to
OPC of such acquisition, including the acquisition price and other material
terms and conditions of such acquisition (the “Acquisition Notice”) within
thirty (30) days following the date such CRC Person consummates such
acquisition. An Acquisition Notice shall be provided for each transaction
pursuant to which one or more AMI Interests is directly or indirectly acquired
by any CRC Person during such five (5) year period. OPC will have the option
(each an “Option”) to acquire an undivided 51% interest in the AMI Interest(s)
covered by each Acquisition Notice on the same terms and conditions on which the
CRC Person acquired such AMI Interest (provided, the acquisition price to be
paid to CRC by OPC shall be determined in accordance with Section 2.1(d)) by
providing written notice of such election to CRC at any time within the one (1)
year period following OPC’s receipt of such Acquisition Notice (the “Election
Period”). If as to any Acquisition Notice OPC fails to exercise the Option
within the Election Period applicable to such Acquisition Notice, OPC shall be
deemed to have made an election not to exercise the Option and not to acquire an
undivided interest in such AMI Interest.
(b)    If as to any AMI Interest covered by an Acquisition Notice OPC elects (or
is deemed to have elected) to not acquire a 51% undivided interest in such AMI
Interest, such AMI Interest shall cease to be subject to this Agreement upon the
earlier to occur of (i) the expiration of the Election Period applicable to such
AMI Interest, (ii) the date OPC notifies CRC in writing that OPC elects not to
acquire a 51% undivided interest in such AMI Interest and (iii) the date OPC
provides to CRC a Revocation Notice in respect of such AMI Interest.
(c)    If as to any AMI Interest covered by an Acquisition Notice OPC provides
written notice to CRC of its election to acquire a 51% undivided interest in
such AMI Interest within the Election Period, then within fifteen (15) days
following CRC’s receipt of such election notice CRC shall provide to OPC its
good faith estimate of the Acquisition Price of such AMI Interest together with
documentation that reflects and supports the components of such Acquisition
Price. OPC shall have thirty (30) days following receipt of the notification of
such Acquisition Price (the “Revocation Period”) to notify CRC of its decision
(in its sole discretion) to revoke its exercise of the Option with respect to
such AMI Interest (in which case Section 2.1(b) shall apply thereto) (a
“Revocation Notice”). If OPC fails to provide a Revocation Notice within such
thirty (30) day period, then as to such AMI Interest OPC shall have no further
right to revoke its exercise of the Option with respect thereto.
(d)    If as to any AMI Interest covered by an Acquisition Notice OPC provides
written notice to CRC of its election to acquire a 51% undivided interest in
such AMI Interest within the Election Period and provided that OPC does not send
a Revocation Notice with respect thereto in accordance with Section 2.1(c), OPC
shall purchase such undivided interest within 30 days following the expiration
of the Revocation Period. The consideration to be paid by OPC for the 51%
undivided interest in such AMI Interest will be equal to (i) 51% of the net
acquisition price paid by the CRC Person for such AMI Interest after taking into
account any adjustments to such acquisition price in accordance with the terms
of the definitive purchase agreement for such acquisition plus, (ii) 51% of all
direct out-of- pocket operating expenses incurred by the CRC Person in the
ownership and operation of the AMI Interest, including without limitation costs
of insurance, Property Taxes, Severance Taxes, GHG Costs and capital
expenditures (including drilling operations) incurred in the ordinary course of
business and a reasonable allocation of overhead costs for an operated AMI
Interest or any third party overhead costs charged to the AMI Interest under a
relevant operating agreement or unit agreement for a non-operated AMI Interest
(net of any reimbursements from other working interest owners, other Persons or
insurance) in respect of such AMI Interest attributable to the period after the
date of such CRC Person’s acquisition of such AMI Interest through the day
immediately preceding the date of OPC’s acquisition from such CRC Person of the
51% undivided interest in such AMI Interest (the “Post-Acquisition Period”),
less (iii) 51% of the proceeds received by or legally or contractually committed
to be paid to such CRC Person from the sale of Hydrocarbons produced from such
AMI Interest during the Post-Acquisition Period less (without duplication of any
amount covered by clause (ii) preceding) amounts paid or payable as royalties,
overriding royalties and other burdens measured by or payable out of such
production or proceeds (the “Acquisition Price”).
(e)    Interests acquired by OPC in accordance with this Section 2.1 shall be
referred to as “Acquired Interests”. At the closing of the purchase of the
Acquired Interests, CRC shall cause the CRC Person who owns such interests to
execute and deliver to OPC (or an Affiliate of OPC designated by OPC), and OPC
(or, if applicable, such designated Affiliate of OPC) will execute an assignment
of such Acquired Interests in a form reasonably acceptable to OPC and CRC
(provided, such assignment shall be without warranty of title other than as to
adverse claims made by, through or under any CRC Person) and the effective date
of such assignment shall be the date it is executed. If any of the Acquired
Interests are encumbered by any lien or security interest which secures any
indebtedness of any CRC Person, CRC shall cause such lien and security interest
to be released contemporaneous with the execution of such assignment. OPC will
pay the costs of recording such assignment in the real property records of the
appropriate county(ies) or township(s).
(f)    Subject to Section 2.2, the rights and obligations set forth in Sections
2.1(a) through (e) shall apply to direct or indirect acquisitions of AMI
Interests by any CRC Person that occur as a result of a CRC Business
Transaction.
(g)    If a CRC Person is the operator of any of the Acquired Interests, OPC may
elect (in its sole discretion) by notice to CRC to have such CRC Person resign
as operator and vote its entire percentage interest in such AMI Interest for the
OPC Person designated by OPC as the successor operator. Within 60 days following
receipt of any such notice and, subject to the requirements of any applicable
operating agreement in existence prior to the date of acquisition by CRC of such
Acquired Interests, CRC shall cause such resignation and vote to occur in
accordance with the preceding sentence and shall provide contemporaneous
evidence of the same having occurred.
Section 2.2    Transactions Excluded. Notwithstanding anything to the contrary,
the direct or indirect acquisition of AMI Interests by a CRC Person pursuant to
any transaction described in this Section 2.2 shall be excluded from and not
subject to Section 2.1.
(a)    Any acquisition of equity securities in a Person that owns or holds AMI
Interests if:
(i)    such equity securities constitute less than 50% of the outstanding equity
securities and voting power of such Person;
(ii)    following the consummation of the acquisition, the value of the AMI
Interests held by such Person represent less than 10% of the value of all of the
assets held by such Person; and
(iii)    no CRC Person otherwise controls such Person (as the term “control” is
defined in the definition of the term “Affiliate”).
(b)    Any direct or indirect acquisition of AMI Interests as a result of a CRC
Business Transaction in which the value of the AMI Interests included in such
transaction represents less than 20% of the total consideration paid by the
applicable CRC Person in such CRC Business Transaction.
ARTICLE III    
DISPUTE RESOLUTION
Section 3.1    General Provisions.
(c)    Any dispute, controversy or claim arising out of or relating to this
Agreement, including the validity, interpretation, breach or termination thereof
(a “Dispute”), shall be resolved in accordance with the procedures set forth in
this Article III, which shall be the sole and exclusive procedures for the
resolution of any such Dispute unless otherwise specified in this Article III.
(d)    Commencing with a request contemplated by Section 3.2, all communications
between the Parties or their representatives in connection with the attempted
resolution of any Dispute shall be deemed to have been delivered in furtherance
of a Dispute settlement and shall be exempt from discovery and production, and
shall not be admissible into evidence for any reason (whether as an admission or
otherwise), in any arbitral or other proceeding for the resolution of any
Dispute.
(e)    All applicable statutes of limitations and defenses based upon the
passage of time shall be tolled while the procedures specified in this Article
III are pending. The Parties will take any necessary or appropriate action
required to effectuate such tolling.
Section 3.2     Arbitration.
(a)    Any Dispute shall be submitted to be finally resolved by binding
arbitration pursuant to the American Arbitration Association (“AAA”) Commercial
Arbitration Rules as then in effect (the “AAA Commercial Arbitration Rules”).
(b)    Without waiving its rights to any remedy under this Agreement, either
Party may seek any interim or provisional relief that is necessary to protect
the rights or property of that Party either (i) before any Texas federal or
state court, (ii) before a special arbitrator, as provided for under the AAA
Commercial Arbitration Rules, or (iii) before the arbitral tribunal established
hereunder.
(c)    Unless otherwise agreed by the Parties in writing, any Dispute to be
decided in arbitration hereunder will be decided (i) before a sole arbitrator if
the amount in dispute, inclusive of all claims and counterclaims, totals less
than $50 million; or (ii) by an arbitral tribunal of three (3) arbitrators if
(A) the amount in dispute, inclusive of all claims and counterclaims, is equal
to or greater than $50 million, or (B) either Party elects in writing to have
such dispute decided by three (3) arbitrators when one of the Parties believes,
in its sole judgment, the issue could have significant precedential value;
however, the Party who makes such a request pursuant to this clause (B) shall
solely bear the increased costs and expenses associated with a panel of three
(3) arbitrators (i.e., the additional costs and expenses associated with the two
(2) additional arbitrators).
(d)    The panel of three (3) arbitrators will be chosen as follows: (i) upon
the written demand of either Party and within fifteen (15) days from the date of
such demand, each Party will name an arbitrator; and (ii) the two (2)
party-appointed arbitrators will thereafter, within thirty (30) days from the
date on which the second of the two (2) arbitrators was named, name a third,
independent arbitrator who will act as chairperson of the arbitral tribunal. If
either Party fails to name an arbitrator within fifteen (15) days from the date
of a written demand to do so, then upon written application by either Party,
that arbitrator will be appointed pursuant to the AAA Commercial Arbitration
Rules. If the two (2) party-appointed arbitrators fail to appoint the third,
independent arbitrator within thirty (30) days from the date on which the second
of the two (2) arbitrators was named, then upon written application by either
Party, the third, independent arbitrator will be appointed pursuant to AAA
Commercial Arbitration Rules. If the arbitration will be before a sole
independent arbitrator, then the sole independent arbitrator will be appointed
by agreement of the Parties within fifteen (15) days upon written demand of
either Party. If the Parties cannot agree to a sole independent arbitrator, then
upon written application by either Party, the sole independent arbitrator will
be appointed pursuant to AAA Commercial Arbitration Rules.
(e)    The place of arbitration shall be Houston, Texas. Along with the
arbitrator(s) appointed, the Parties will agree to a mutually convenient
location, date and time to conduct the arbitration, but in no event will the
final hearing(s) be scheduled less than two (2) months from submission of the
Dispute to arbitration unless the Parties agree otherwise in writing.
(f)    The arbitral tribunal will have the right to award, on an interim basis,
or include in the final award, any relief which it deems proper in the
circumstances, including money damages (with interest on unpaid amounts from the
due date), injunctive relief (including specific performance) and attorneys’
fees and costs; provided, the arbitral tribunal will not award any relief not
specifically requested by the Parties and, in any event, will not award those
damages described in Section 5.13. Upon constitution of the arbitral tribunal
following any grant of interim relief by a special arbitrator or court pursuant
to Section 3.2(b), the tribunal may affirm or disaffirm that relief, and the
Parties will seek modification or rescission of the order entered by the special
arbitrator or court as necessary to accord with the tribunal’s decision.
(g)    The Parties agree to be bound by the provisions of Rule 13 of the Federal
Rules of Civil Procedure with respect to compulsory counterclaims (as the same
may be amended from time to time); provided, any such compulsory counterclaim
shall be filed within thirty (30) days of the filing of the original claim.
(h)    So long as either Party has a timely claim to assert, the agreement to
arbitrate Disputes set forth in this Section 3.2 will continue in full force and
effect subsequent to, and notwithstanding the completion, expiration or
termination of, this Agreement.
(i)    A Party obtaining an order of interim injunctive relief may enter
judgment upon such award in any Texas federal or state court. The final award in
an arbitration pursuant to this Article III shall be conclusive and binding upon
the Parties, and a Party obtaining a final award may enter judgment upon such
award in any court of competent jurisdiction.
(j)    It is the intent of the Parties that the agreement to arbitrate Disputes
set forth in this Section 3.2 shall be interpreted and applied broadly such that
all reasonable doubts as to arbitrability of a Dispute shall be decided in favor
of arbitration.
(k)    The Parties agree that any Dispute submitted to mediation and/or
arbitration shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Texas, as provided in Section 5.2 and, except as
otherwise provided in this Article III or mutually agreed to in writing by the
parties, the Federal Arbitration Act, 9 U.S.C. § 1 et seq., shall govern any
arbitration between the Parties pursuant to this Section 3.4.
(l)    Subject to Section 3.2(c)(ii)(B), each Party shall bear its own fees,
costs and expenses and shall bear an equal share of the costs and expenses of
the arbitration, including the fees, costs and expenses of the three (3)
arbitrators; provided, the arbitral tribunal may award the prevailing party its
reasonable fees and expenses (including attorneys’ fees), including with respect
to any Disputes relating to the Parties’ rights and obligations with respect to
indemnification under this Agreement.
Section 3.3    Certain Disputes. Notwithstanding anything in this Article III to
the contrary, any disputes relating to injunctive relief or specific performance
shall be conducted according to the fast-track arbitration procedures of the AAA
then in effect.
Section 3.4    No Attorney Testimony. No in-house attorney or outside attorney
may be called to testify about or present evidence covering the interpretation
or meaning of this Agreement in any Dispute, mediation or arbitration between
the Parties.
ARTICLE IV    
TERMINATION
If the SDA is terminated pursuant to Article IX of the SDA prior to the
Distribution Date, this Agreement shall automatically terminate as of the same
date that the SDA terminates, in which case no Party shall have any liability to
the other Party by reason of this Agreement.
ARTICLE V    
MISCELLANEOUS
Section 5.1    Counterparts; Entire Agreement.
(a)    This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.
(b)    This Agreement contains the entire agreement between the Parties with
respect to the subject matter hereof, supersedes all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings between the Parties with respect to such subject matter other
than those set forth or referred to herein.
Section 5.2    Governing Law. This Agreement (and any claims or Disputes arising
out of or related hereto or to the transactions contemplated hereby or to the
inducement of either Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the laws of the State of Texas, irrespective of the choice of laws principles of
the State of Texas, including all matters of validity, construction, effect,
enforceability, performance and remedies.
Section 5.3    Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. No Party may assign its respective rights or delegate its respective
obligations under this Agreement without the prior written consent of the other
Party.
Section 5.4    Third-Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the Parties and are not intended to confer upon any
Person except the Parties any rights or remedies hereunder, there are no
third-party beneficiaries of this Agreement, and this Agreement shall not
provide any third Person with any remedy, claim, liability, reimbursement, claim
of action or other right in excess of those existing without reference to this
Agreement.
Section 5.5    Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile or electronic
transmission with receipt confirmed (followed by delivery of an original via
overnight courier service), or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Party at the following addresses (or
at such other address for a Party as shall be specified in a notice given in
accordance with this Section 5.5):
If to OPC, to:    Occidental Petroleum Corporation
5 Greenway Plaza
Houston, Texas 77046
Attention: General Counsel


If to CRC, to:        California Resources Corporation
10889 Wilshire Boulevard
Los Angeles, CA 90024
Attention: General Counsel


Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.
Section 5.6    Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined pursuant to
Article III or by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to Persons or circumstances or in jurisdictions other than those as to
which it has been held invalid or unenforceable, shall remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby. Upon
such determination, the Parties shall negotiate in good faith in an effort to
agree upon such a suitable and equitable provision to effect the original intent
of the Parties.
Section 5.7    Headings. The article and section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
Section 5.8    Waivers of Default. Waiver by a Party of any default by the other
Party of any provision of or obligation under this Agreement shall not be deemed
a waiver by the waiving Party of any subsequent or other default, nor shall it
prejudice the rights of such waiving Party. No failure or delay by any Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver thereof nor shall a single or partial exercise thereof prejudice any
other or further exercise thereof or the exercise of any other right, power or
privilege.
Section 5.9    Specific Performance. Subject to the provisions of Article III,
in the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the Party who is, or will
be, thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief in respect of its rights under this
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative. The Parties agree
that the remedies at law for any breach or threatened breach, including monetary
damages, are inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived by each Party.
Section 5.10    Amendments. No provision of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.
Section 5.11    Interpretation. In this Agreement, (a) words in the singular
shall be held to include the plural and vice versa and words of one gender shall
be held to include the other genders as the context requires; (b) the terms
“hereof,” “herein,” “herewith” and words of similar import, and the term
“Agreement” shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement; (c)
article and section references are to the articles and sections of this
Agreement unless otherwise specified; (d) the word “including” and words of
similar import when used in this Agreement means “including, without
limitation”; (e) the word “or” shall not be exclusive; and (f) unless expressly
stated to the contrary in this Agreement, all references to “the date hereof,”
“the date of this Agreement,” “hereby” and “hereupon” and words of similar
import shall all be references to the date first stated in the preamble to this
Agreement, regardless of any amendment or restatement hereof. Nothing contained
herein shall be interpreted or construed against the drafter(s) of this
Agreement, and both Parties had full and fair opportunity to contribute to the
drafting of this Agreement.
Section 5.12    Relationship of the Parties. It is expressly agreed that, from
and after the Distribution Date and for purposes of this Agreement, (a) no CRC
Person shall be deemed to be an Affiliate of any OPC Person and (b) no OPC
Person shall be deemed to be an Affiliate of any CRC Person.
Section 5.13    Limitations of Liability. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NO CRC PERSON, ON THE ONE HAND, NOR OPC PERSON, ON
THE OTHER HAND, SHALL BE LIABLE UNDER THIS AGREEMENT TO THE OTHER FOR ANY
SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY, REMOTE, SPECULATIVE, CONSEQUENTIAL OR
SIMILAR DAMAGES IN EXCESS OF COMPENSATORY DAMAGES OF THE OTHER ARISING IN
CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY.
Section 5.14    Attorney Client Privilege. CRC agrees that, in the event of any
Dispute or other litigation, Dispute, controversy or claim arising out of this
Agreement between one or more OPC Persons, on the one hand, and one or more CRC
Persons, on the other hand, CRC will not, and will cause each other CRC Person
not to, seek any waiver of attorney-client privilege with respect to any
communications relating to advice given prior to the Distribution Date by
counsel to OPC or any Person that was an Affiliate of OPC prior to the
Distribution Date, regardless of any argument that such advice may have affected
the interests of both Parties. Moreover, CRC will, and will cause each other CRC
Person to, honor any such attorney-client privilege between OPC and its
Affiliates and its or their counsel, and will not assert that OPC or any other
OPC Person has waived, relinquished or otherwise lost such privilege. For the
avoidance of doubt, in the event of any litigation, Dispute, controversy or
claim between OPC or any OPC Person, on the one hand, and any other Person
(other than a CRC Person), on the other hand, OPC and its Affiliates shall
retain the right to assert attorney-client privilege with respect to any
communications relating to advice given prior to the Distribution Date by
counsel to OPC or to any Person that was an Affiliate of OPC prior to the
Distribution Date.
Section 5.15    WITHOUT LIMITING ARTICLE III, THE PARTIES EXPRESSLY WAIVE AND
FOREGO ANY RIGHT TO TRIAL BY JURY.
(signature page follows)


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.
OCCIDENTAL PETROLEUM CORPORATION




By:    /s/ Marcia E. Backus    
Name: Marcia E. Backus
Title: Vice President and General Counsel






CALIFORNIA RESOURCES CORPORATION




By:    /s/ Todd A. Stevens    
Name: Todd A. Stevens
Title: President and Chief Executive Officer










